Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 27 April 1783
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Dimanche 27e. avril. 10. h. du soir. [1783]
Made. La Douairiere de Deux-ponts embrasse son digne ami de tout son cœur; elle est bien fachée de ne pouvoir lui donner du Thé demain Lundi: mais elle va à la comédie italienne, et mardi à versailles pour le reste de la semaine: afin de se dédommager d’une privation aussi Longue, elle renouvelle sa priere à son ami de lui donner un jour dans la semaine prochaine pour venir diner avec m. Le prince de Deux-ponts, et des americains françois.
Le secretaire intime présente ses tendres respects à m. Franklin et fait mille amitiés à m. son petit-fils./.
 
Addressed: A Monsieur / Monsieur Franklin. / à Passy.
